Appeal from judgment, Supreme Court, New York County (Rothwax, J.), rendered on June 4,1979 held in abeyance and counsel is directed to comply with People v Saunders (52 AD2d 833) by mailing to defendant within 10 days from the date of this court’s order, a letter apprising defendant of his rights under Saunders (supra). Counsel was heretofore specifically requested to so comply by letter of this court dated June 2,1981 but inexplicably failed to do so. Defendant shall have 30 days from the mailing of such letter to respond to it. Concur — Kupferman, J. P., Sandler, Carro and Lupiano, JJ.